whistleblower 21276-13w petitioner v commissioner of internal revenue respondent whistleblower 21277-13w petitioner v commissioner of internal revenue respondent docket nos 21276-13w 21277-13w filed date ps husband and wife seek whistleblower awards author- ized by sec_7623 the whistleblower office rejected ps’ claims for awards as untimely and administratively closed their cases in 144_tc_290 we held that ps’ claims for awards were timely ordered the parties to attempt to resolve their differences and keep the court informed as to their progress and retained jurisdiction the parties subsequently agreed that ps are eligible for an award of of the collected pro- ceeds the targeted taxpayer pleaded guilty to a violation of u s c sec_371 and paid dollar_figure in tax restitution a criminal fine and civil forfeitures to the government the parties agree that the tax restitution payment constitutes col- lected proceeds for purposes of an award under sec_7623 they disagree as to whether payments of the criminal fine and civil forfeitures constitute collected_proceeds held the criminal fine and civil forfeitures are collected pro- ceeds for purposes of an award under sec_7623 sealed for petitioners richard l hatfield john t arthur and jonathan d tepper for respondent supplemental opinion jacobs judge petitioners husband and wife seek whistleblower awards authorized by sec_7623 each petitioner filed a form_211 application_for award for original information with the internal_revenue_service irs whistleblower office the whistleblower office sum- marily rejected petitioners’ claims on the basis that addi- tional tax penalties interest or other proceeds had been col- lected before petitioners filed their respective form sec_211 and this opinion supplements our previously filed opinion 144_tc_290 the names of petitioners’ counsel have been omitted in furtherance of protecting petitioners’ identities unless otherwise indicated all section references are to the internal_revenue_code code or title_26 all dollar amounts are rounded to the nearest dollar united_states tax_court reports administratively closed their cases petitioners appealed that rejection to this court see sec_7623 because the docu- ments in the irs’administrative files were insufficient for us to conduct an effective review a partial trial was held to determine what information disclosure and or action if any petitioners provided to employees agents and or officers of the united_states in detecting underpayments of tax and or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same see sec_7623 and and whether that information disclosure and or action satisfies the require- ments of sec_7623 we rendered an opinion that fleshed out the irs’ inad- equate administrative file 144_tc_290 in that opinion we held that form_211 is not required to be filed with the whistle- blower office before the whistleblower supplies information to other parts of the irs or other government agencies in order to be eligible for an award under sec_7623 we issued an order requiring the parties to attempt to resolve their differences and to keep the court informed of their progress we did not remand the case to the whistleblower office during a conference call the parties informed the court that they agree that petitioners are eligible for an award and the award is to be of the collected_proceeds ie proceeds that are eligible for an award but they could not reach agreement as to the amount of the collected_proceeds background the targeted taxpayer pleaded guilty to conspiring to defraud the irs file false federal_income_tax returns and evade federal_income_tax in violation of u s c sec_371 title u s c sec_371 provides if two or more persons conspire either to commit any offense against the united_states or to defraud the united_states or any agency thereof in any manner or for any purpose and one or more of such persons do any act to effect the object of the conspiracy each shall be fined under this title or imprisoned not more than five years or both if however the offense the commission of which is the object of the conspiracy is a misdemeanor only the punishment for such conspiracy whistleblower 21276-13w v commissioner the taxpayer paid dollar_figure in tax restitution a criminal fine and civil forfeitures to the government under u s c sec the parties stipulated that the dollar_figure collected from the taxpayer consisted of the following tax restitution of dollar_figure a criminal fine of dollar_figure a civil forfeiture of dollar_figure representing gross fees the taxpayer received from its u s clients and the relinquishment of all claims to dollar_figure that had been previously forfeited to the united_states respondent determined and petitioners agree that the tax restitution payment constitutes collected_proceeds for pur- poses of an award under sec_7623 the parties dis- agree as to whether payments of the criminal fine and civil forfeitures constitute collected_proceeds i introduction discussion the whistleblower program is one of the weapons used by the irs to detect underpayments of tax and violations of the shall not exceed the maximum punishment provided for such mis- demeanor the underlying crimes within the conspiracy charge were tax_evasion in violation of sec_7201 and fraudulent declarations made under pen- alties of perjury in violation of sec_7206 the criminal fine was imposed by a federal court pursuant to u s c sec as a result of the taxpayer’s guilty plea to conspiring to defraud the irs file false federal_income_tax returns and evade federal income taxes in violation of u s c sec_371 title u s c sec a provides that a defendant who has been found guilty of an offense may be sentenced to pay a fine as relevant in these cases an organization may be fined the amount specified in the law setting forth the offense u s c sec c dollar_figure for a felony u s c sec c or if the defendant derived pecuniary gain from the offense or if the offense results in pecuniary loss to a person other than the defendant a fine of not more than the greater of twice the gross gain or twice the gross loss u s c sec d the money was forfeited pursuant to u s c sec_981 which provides for a forfeiture of property involved in a financial transaction money laundering with the intent to engage in conduct constituting a vio- lation of sec_7201 tax_evasion or sec_7206 fraud filing false returns the relinquishment was from a prior civil forfeiture pursuant to u s c sec_981 united_states tax_court reports internal revenue laws the program is based on the principle if you know something say something the statute pro- vides that if the irs institutes an administrative or judicial action against a taxpayer and collects proceeds as a result of information provided by a whistleblower the informant will be monetarily rewarded with a portion of the collected pro- ceeds the dispute to be resolved concerns statutory interpreta- tion therefore we begin our task by examining the language of the statute ii statutory background and irs guidance sec_7623 enacted by the tax relief and health care act of pub_l_no sec_406 sec_120 stat pincite provides for a mandatory whistleblower award if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure million and if certain other require- ments are met see sec_7623 sec_7623 provides if the secretary proceeds with any administrative or judicial action described in subsection a based on information brought to the sec- retary’s attention by an individual such individual shall subject_to paragraph not applicable in this matter receive an award at least percent but not more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action the determination of the amount of such award by the whistleblower office shall depend upon the extent to which the individual substantially contributed to such action the administrative or judicial actions alluded to by sec_7623 relate to the detection of underpayments of tax or the detection and bringing to trial and punishment of persons guilty of violating the internal revenue laws or con- niving at the same see sec_7623 sec_7623 was see whistleblower 22716-13w v commissioner 146_tc_84 for an analysis of sec_7623 sec_7623 provides sec_7623 in general -the secretary under regulations pre- scribed by the secretary is authorized to pay such sums as he deems necessary for- detecting underpayments of tax or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same whistleblower 21276-13w v commissioner enacted in response to the ineffectiveness of the prior discre- tionary whistleblower program now codified as sec_7623 in the irs provided administrative guidance regarding the whistleblower program in internal_revenue_manual sec_25 dollar_figure date that guidance in pertinent part states collected_proceeds are the monies the irs obtains directly from a taxpayer which are based upon the information the whistleblower has provided satisfaction of taxpayers’ liabilities by reducing a credit bal- ance is not within the scope of collected_proceeds for claims filed after date awards are paid out of the proceeds collected including penalties interest additions to tax and additional_amounts in cases where such expenses are not otherwise provided for by law any amount payable under the preceding sentence shall be paid from the proceeds_of_amounts_collected by reason of the information provided and any amount so collected shall be available for such payments the sec_7623 discretionary awards program derives from legislation en- acted in that authorizes the secretary to pay such sums as may in his judgment be deemed necessary for detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same act of mar ch sec 14_stat_471 see whistleblower 22716-13w v commissioner t c pincite in the statute was amended to clarify that providing the government with information detecting underpayments of tax qualified for an award taxpayer bill of right sec_2 pub_l_no sec a stat pincite the legislative_history states that t he bill clarifies that rewards may be paid for information relating to civil violations as well as criminal violations the bill also provides that the rewards are to be paid out of the proceeds of amounts other than interest collected by reason of the infor- mation provided h_r rept no pincite 1996_3_cb_49 the secretary promulgated regulations with respect to sec_7623 ap- plicable to whistleblower information submitted on or after date and to claims for awards under sec_7623 that are open as of date sec_301_7623-2 sec_301_7623-4 proced admin regs the whistleblower office denied each petitioner’s claim for an award on or about date and the parties agree that the regulations do not apply in these cases united_states tax_court reports criminal fines criminal fines which must be deposited into the victims of crime fund cannot be used for payment of whistleblower awards iii positions of the parties a respondent’s position respondent asserts that the plain language of sec_7623 makes clear that only those proceeds assessed and collected under a provision of title_26 may be used to pay a whistle- blower award because sec_7623 relates solely to violations of federal tax laws consequently respondent continues criminal fines and civil forfeitures are not collected pro- ceeds for purposes of the secretary’s paying an award under title_26 respondent further maintains that if criminal fines and forfeitures could be used for payment of the whistleblower award an irreconcilable conflict would be created between title 26’s whistleblower statute and the provisions of u s c sec regarding criminal fines and u s c sec_9703 regarding civil forfeitures that specify the purposes for which moneys collected under title in this case may be used b petitioners’ position petitioners also maintain that the plain language of sec_7623 is clear petitioners assert that the entire approxi- mately dollar_figure million collected from the taxpayer is collected_proceeds because that amount was the settlement payment resulting from an administrative or judicial action taken by the secretary and relates to acts committed by the taxpayer in violation of the provisions of title_26 specifically sec_7201 and sec_7206 respondent concedes that the tax restitution payment made by the taxpayer qualifies as collected_proceeds even though the restitution was made pursuant to u s c sec because it was assessed as a tax and collected by the irs under sec_6201 respondent appears to refer to u s c sec_9703 redesignated u s c sec_9705 by the justice for victims of trafficking act of pub_l_no sec_105 sec_129 stat pincite whistleblower 21276-13w v commissioner iv analysis a collected_proceeds are not limited to amounts collected under title_26 the language of sec_7623 is plain and w here the statute’s language is plain ‘the sole function of the courts is to enforce it according to its terms ’ 489_us_235 quoting 242_us_470 we therefore must give effect to the will of congress and where its will has been expressed in reasonably plain terms ‘that language must ordinarily be regarded as conclusive ’ 458_us_564 quoting 447_us_102 sec_7623 is straightforward and written in expan- sive terms namely where using information provided by the whistleblower the secretary proceeds with an administrative or judicial action regarding underpayments of tax or any_action regarding the violation of or conniving to violate the internal revenue laws the whistleblower is entitled to an award based on a percentage of the collected_proceeds resulting from the secretary’s action as well any related actions or from any settlement in response to such action the term at the center of the dispute herein ie collected_proceeds is not statutorily defined we therefore must rely on the canons of statutory construction that when words used in a statute are not specifically defined courts generally give the words their plain or ordinary meaning fcc v at t inc 562_us_397 and words in a statute must be read in their context with a view to their place in the overall statutory scheme 489_us_803 moreover we are mindful that reliance on a statute’s context is a subtle business calling for great wariness lest what professes to be mere ren- dering becomes creation and attempted interpretation of legislation becomes legislation itself 308_us_79 with these canons in mind we turn to the meaning of col- lected proceeds the supreme court explained is a word of great generality indeed the supreme court noted that p roceeds are not necessarily proceeds a sec_147 united_states tax_court reports money phelps v harris u s otto see whistleblower 22716-13w v commissioner 146_tc_84 our court has stated that t he general dictionary definition of ‘proceeds’ encompasses ‘what is produced by or derived from something as a sale investment levy busi- ness by way of total revenue the total amount brought in’ 123_tc_219 quoting webster’s third new international dictionary aff ’d 137_fedappx_373 1st cir and the oxford english dictionary defines proceeds as t hat which pro- ceeds is derived or results from something that which is obtained or gained by any transaction produce outcome profit oxford english dictionary 2d ed the definition of collect is similarly expansive t o gather together into one place or group to gather get together oxford english dictionary we find instructive the decision by the court_of_appeals for the eighth circuit in 910_f2d_488 8th cir en_banc therein the court_of_appeals had to interpret u s c sec d which provides that any property including money used in an illegal gambling operation may be seized and forfeited to the united_states the plaintiffs owned real_property that was seized by the united_states they argued that only per- sonal property could be seized because the statute did not provide specifically that real_property could be forfeited dis- agreeing with the plaintiffs the court_of_appeals held that the term any property is to be given its plain meaning and that the addition of the phrase including money does not limit the breadth of the term any property the court_of_appeals quoting the supreme court stated we believe congress could not have chosen broader words to define the scope of what was to be forfeited 491_us_600 the words in question here are commonly understood and congress’ failure to supplement section d ’s com- prehensive phrase-‘any property’-with an exclamatory ‘and we even mean real_property ’ does not lessen the force of the statute’s plain lan- the court_of_appeals also noted that legislative_history generally can- not overcome the plain words and meaning of a statute 910_f2d_488 8th cir citing 337_us_55 whistleblower 21276-13w v commissioner guage id at emphasis omitted s half of lot lot f 2d pincite we are leery of arbitrarily limiting the meaning of an expansive and general term such as collected_proceeds in drafting sec_7623 congress could have provided that the whistleblower’s award is to be based on taxes and other_amounts assessed and collected by the irs under title_26 but it did not instead congress chose to use a sweeping term collected_proceeds as the basis of the award the con- text of the statute in which the term collected_proceeds is used reinforces our conclusion congress revealed its intent that the mandatory whistleblower program be an expansive rewards program by including in sec_7623 other broad and sweeping terms such as any administrative or judicial action any related actions and any settlement in response to such action respondent would have us narrow the definition of col- lected proceeds despite the term’s expansive ordinary meaning respondent would limit collected_proceeds to those moneys assessed and collected under the provisions of title_26 respondent claims the phrase detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws as used in sec_7623 is essentially synonymous with the phrase detecting underpayments of tax as used in sec_7623 and that both phrases refer to taxes assessed and collected under a provision of title_26 consequently according to respondent only amounts assessed and collected under a provision of title_26 may be used in funding the award to a whistleblower in making this argument respondent notes that the code mentions internal revenue laws in a number of instances see eg sec_6301 the secretary shall collect the taxes imposed by the internal revenue laws sec_6065 except as otherwise provided by the secretary any return declara- tion statement or other document required to be made under any provision of the internal revenue laws shall contain or be verified by a written declaration that it is made under penalties of perjury sec_1400s authorizing the secretary to make such adjustments in the application of the internal revenue laws as may be necessary to ensure that taxpayers do not lose any deduction or credit or experience a change_of filing_status by reason of exigencies caused by united_states tax_court reports various hurricanes respondent also invites our attention to the caption of sec_7212 attempts to interfere with administration of internal revenue laws and points out that subsection a of sec_7212 makes it a crime to block an official acting under this title we do not accept respondent’s position that collected pro- ceeds are limited to title_26 collections if congress had wanted to limit collected_proceeds to title_26 collections it could and would have done so moreover we disagree that internal revenue laws are limited to laws codified in title_26 to the contrary none of the provisions cited by respondent state or even imply that internal revenue laws are limited to those laws codified in title_26 there are numerous instances where internal revenue laws are found outside title_26 one instance relates to relief from employment_tax obligations so-called sec_530 relief from employment_tax does not refer to sec_530 of the code which governs coverdell_education_savings_accounts but rather to sec_530 of the revenue act of pub_l_no stat pincite another instance although sec_6212 is the code provision relating to notices of deficiency it is section a of the internal_revenue_service restruc- turing and reform act of pub_l_no stat pincite which provides that t he secretary shall include on each notice_of_deficiency under sec_6212 the date determined as the last day on which the tax- payer may file a petition with the tax_court and perhaps the most telling instance the very provisions establishing the whistleblower office are found outside the code see tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite0 indeed the irs itself acknowledges that tax laws may be found out- side title_26 in a chief_counsel memorandum discussing whistleblower matters dated date the irs citing irm pt date stated title_26 of the united_states_code reproduced separately as the internal_revenue_code code contains most of the federal tax law we doubt that respondent would agree with the contention that an in- dividual who threatened a whistleblower office official would not be in violation of sec_7212 because the statute governing the activities of the whistleblower office is not codified under title_26 whistleblower 21276-13w v commissioner the code itself refers to laws outside title_26 as internal revenue laws as an example sec_6531 provides periods of limitation on criminal prosecutions sec_6531 periods of limitation on criminal prosecu- tions no person shall be prosecuted tried or punished for any of the var- ious offenses arising under the internal revenue laws unless the indictment is found or the information instituted within years next after the commission of the offense except that the period of limitation shall be years- for offenses arising under sec_371 of title of the united_states_code where the object of the conspiracy is to attempt in any manner to evade or defeat any_tax or the payment thereof we find the reference in sec_6531 to u s c sec_371 to be especially illuminating inasmuch as the targeted tax- payer pleaded guilty to conspiracy to defraud the irs file false federal_income_tax returns and evade federal_income_tax in violation of u s c sec_371 finally the phrase internal revenue laws dates from the earliest version of the whistleblower statute enacted in at that time the modern title_26 did not exist internal revenue laws meant all revenue laws we think it erroneous to impose a post facto restriction on the meaning of the phrase not intended by congress when it enacted the legislation in sum the phrase internal revenue laws is not limited to those laws codified in title_26 respondent further argues that the term collected pro- ceeds as used in sec_7623 pertains solely to taxes and related payments because the list of items deemed to be collected_proceeds is set forth in a parenthetical collected_proceeds including penalties interest additions to tax and ours is not the only court to note that tax laws and related laws may be found beyond those codified in title_26 the district_court for the north- ern district of california in hom v united_states wl n d cal date aff ’d 645_fedappx_583 9th cir stated t he issue here is whether u s c sec_5314 is either an internal rev- enue law or related statute either designation would make the disclosure of taxpayer information under sec_6103 permissible the united_states argues that u s c sec_5314 is a ‘related statute’ under sec_6103 dkt no pincite this is correct congress intended for u s c sec_5314 to fall under ‘tax administration ’ united_states tax_court reports additional_amounts respondent asserts that the terms penalties additions to tax and additional_amounts have spe- cific meanings under title_26 that do not extend beyond the definition of ‘tax’ respondent bases his argument on sec_6665 which provides that any reference in this title to ‘tax’ imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties pro- vided by this chapter as well as on sec_6671 which provides that t he penalties and liabilities provided by this subchapter shall be assessed and collected in the same manner as taxes except as otherwise provided any ref- erence in this title to ‘tax’ imposed by this title shall be deemed also to refer to the penalties and liabilities provided by this subchapter respondent argues neither sec_7623 nor its legislative_history respondent refers to the legislative_history of sec_7623 provides a basis to conclude that congress intended the terms penalties additions to tax and additional_amounts in sec_7623 to have meaning different than that set forth in sec_6665 penalties additions to tax and additional_amounts under sec_7623 pertain to amounts assessed under title_26 that increase the total amount of tax_liability more broadly these terms have a well-established meaning under subtitle f of the code-they are in fact the title of chapter and refer to those penalties additions to tax and additional_amounts in making this argument respondent ignores the fact that the first word in the parenthetical listing those items deemed to be collected_proceeds is including and the code itself provides that t he terms ‘includes’ and ‘including’ when used in a definition contained in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined sec_7701 see also 136_tc_498 anyone fluent in english knows that the word ‘includes’ cannot be assumed to mean ‘includes only’ 124_tc_80 quoting 80_f2d_934 10th cir by using the word including con- gress clearly intended the list of items deemed to be collected_proceeds to be nonexhaustive moreover the list of items deemed to be collected_proceeds includes the word pen- alties in several places the code interposes the word fine with the word penalties see eg sec_7201 any person who willfully attempts in any manner to evade or defeat whistleblower 21276-13w v commissioner any_tax shall in addition to other penalties provided by law be fined not more than dollar_figure sec_162 no deduction shall be allowed under subsection a for any fine or similar penalty paid to a government for the violation of any law finally we note that the list of items deemed to be collected_proceeds does not tax yet respondent conceded that the restitution payment ie a tax qualifies as collected_proceeds by making this concession respondent appears to concede concomitantly that the uni- verse of collected_proceeds is greater than the items deemed to be collected_proceeds listed in the parenthetical include our holding in this matter is not in conflict with our holding in whistleblower 22716-13w v commissioner 146_tc_84 wherein the court examined the dollar_figure million threshold requirement of sec_7623 see supra note sec_7623 provides that for a whistle- blower to qualify for the mandatory whistleblower award the tax penalties interest additions to tax and additional_amounts in dispute must exceed dollar_figure in whistle- blower 22176-13w the whistleblower provided information to the government that resulted in the collection of a small tax restitution payment and foreign bank and financial accounts fbar civil penalties under u s c sec a in an amount exceeding dollar_figure million the irs whistleblower office denied the whistleblower’s claim for an award on the basis that the government had obtained complete information about the taxpayer’s activities from another source and the whistleblower’s claim did not meet the dollar_figure million threshold of sec_7623 because fbar pen- alties do not constitute tax penalties interest additions to tax or additional_amounts in arguing his case before us the whistleblower asserted that fbar penalties constituted an additional_amount as used in sec_7623 respondent conceded that the tax restitution payment constitutes col- lected proceeds because it was assessed under sec_6201 sec_6201 was enacted as part of the firearms excise_tax improvement act of pub_l_no sec_3 stat pincite8 effec- tive for restitution ordered after date under respondent’s logic if the whistleblowers in this matter had provided information to the gov- ernment before date they would not be entitled to any award united_states tax_court reports we rejected the whistleblower’s assertion in interpreting what constitutes additional_amounts we held that the phrase additional_amounts as it appears in the series in sec_7623 ie tax penalties interest additions to tax and additional_amounts was a term of art we noted that the phrase additional_amounts when used in a series that also includes tax and either additions to tax or addi- tions to the tax appeared nearly times in title_26 and when the words were tied together as they are in sec_7623 they had a specific technical meaning we stated we repeatedly have held that the phrase additional_amounts which the whistleblower sought to extend to fbar penalties is a term of art that refers exclusively to the civil penalties enumerated in chapter subchapter_a of title_26 which are assessed collected and paid in the same manner as taxes whistleblower 22716-13w v commissioner t c pincite in reaching our holding we determined that the wording in the threshold requirement of sec_7623 if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure is different from that of sec_7623 which provides for an award of a percentage of the collected_proceeds including penalties interest additions to tax and additional_amounts after acknowledging that the supreme court observed long ago that the word ‘proceeds’ is ‘of great generality’ phelps v harris u s otto we explicitly rejected the whistleblower’s argument that we should read the phrase collected_proceeds into sec_7623 stating congress could have employed but did not employ the term ‘collected proceeds’ when drafting the dollar_figure monetary threshold whistleblower 22716-13w v commis- sioner t c pincite we observed that the word including was not used in sec_7623 and that congress explicitly and unambiguously provided that a whistleblower is eligible for a non-discretionary award only ‘if the tax pen- alties interest additions to tax and additional_amounts in dispute’ exceed dollar_figure id moreover we explicitly declined to entertain the commissioner’s arguments that col- lected proceeds are limited to amounts collected under title_26 and that because fbar penalties are paid under title they do not constitute collected_proceeds id pincite n whistleblower 21276-13w v commissioner in sum we herein hold that the phrase collected_proceeds is sweeping in scope and is not limited to amounts assessed and collected under title_26 to paraphrase the court_of_appeals congress’ not supplementing the comprehensive phrase collected_proceeds with an exclamatory and we mean all proceeds collected does not lessen the force of the statute’s plain language b sec_7623 uses collected_proceeds to calculate the amount of the award as has been discussed supra sec_7623 governs two dis- tinct whistleblower programs sec_7623 governs the longstanding discretionary whistleblower program and sec_7623 governs the mandatory whistleblower program at issue in these cases these two programs provide awards to whistleblowers via two subtly different mechanisms sec_7623 provides that in cases where an award is not otherwise provided by law if the secretary in his discre- tion makes an award a ny amount shall be paid from the proceeds_of_amounts_collected by reason of the informa- tion provided and any amount so collected shall be available for such payments the mandate of sec_7623 is two- fold first because the statute gives the secretary discretion in determining not just whether to make an award but also the amount of the award to be made subsection a limits the amount of the award to the proceeds collected as a consequence of the whistleblower’s information second the statute explicitly provides that all of the proceeds collected are available for funding the award thus emphasizing that the whistleblower may receive an award based on all the pro- ceeds collected as a result of the whistleblower’s information in other words sec_7623 ensures that the award cannot exceed the amount of the proceeds collected but with the proviso that all of the proceeds collected are to be avail- able to fund the award sec_7623 is different unlike subsection a which requires that an award shall be paid from a specific funding source subsection b sets forth how to calculate the whistleblower’s award paragraph directs that the whistleblower shall receive as an award at least percent but not more than percent of the collected pro- united_states tax_court reports ceeds resulting from the action including any related actions or from any settlement in response to such action the difference in wording between subsections a and b of sec_7623 is striking sec_7623 explicitly provides that the whistleblower award is to be paid from the proceeds collected in contrast subsection b provides that the whistleblower award is calculated by using a percentage of the collected_proceeds had congress sought to require that the sec_7623 award payment be drawn from the col- lected proceeds it could and would have done so such as by incorporating the wording of subsection a but it did not and we are mindful that when congress includes particular language in one section of a statute but omits it in another section of the same act it is generally presumed that con- gress acts intentionally and purposely in the disparate inclu- sion or exclusion 464_us_16 quoting 472_f2d_720 5th cir see whistleblower 22716-13w v commissioner t c pincite we therefore hold that the col- lected proceeds are to be used only for purposes of calculating the amount of the award to be given to the whistleblower c criminal fines are collected_proceeds as previously noted both the discretionary and mandatory whistleblower awards programs require the secretary to pro- ceed with an administrative or judicial action which relates to inter alia the detection and bringing to trial and punish- ment of persons guilty of violating the internal revenue laws or conniving at the same see sec_7623 and b the phrase punishment of persons guilty of violating the internal revenue laws or conniving at the same has through- out the existence of the statute meant punishment of criminal tax violations see supra note in these cases the taxpayer pleaded guilty to conspiring to evade tax and file false statements under u s c sec_371 which sec_6531 refers to as an internal revenue law paragraph of sec_7623 includes penalties as col- lected proceeds and as we noted supra pp we are mindful that title_26 often treats a fine as a subset within the purview of a penalty and title_26 provides for fines levied as punishment see eg sec_7201 sec_7212 sec_7217 in these cases the secretary through the irs’ criminal enforce- whistleblower 21276-13w v commissioner ment unit took administrative action in response to information provided by petitioners that action ultimately resulted in the taxpayer’s entering into a plea agreement and inter alia agreeing to pay a criminal fine that respondent acknowledges i n congress amended sec_7623 to add ‘detecting underpayments of tax ’ to clarify that information pertaining to civil as well as criminal violations of the internal revenue laws constitutes a basis for a whistleblower award thus respondent acknowl- edges that since the whistleblower statute was first enacted in almost a century and a half ago whistleblowers could receive an award for information relating to criminal tax violations respondent’s admission is at loggerheads with his fundamental position in these cases that criminal fines do not constitute collected_proceeds because they were not assessed and collected under title_26 as an alternative argument respondent asserts that a criminal fine collected by the government cannot be consid- ered collected_proceeds because pursuant to u s c sec all criminal fines collected from persons convicted of offenses against the united_states with certain exceptions not herein applicable are to be deposited in the crime vic- tims fund criminal fines are paid_by the taxpayer directly to the imposing court which in turn deposits them into the crime victims fund and at no time are criminal although inapplicable in these cases see supra note sec_301 a proced admin regs includes criminal investigations in its defi- nition of administrative action t he term administrative action means all or a portion of an internal_revenue_service irs civil or criminal pro- ceeding against any person that may result in collected_proceeds in- cluding for example an examination or a criminal investiga- tion as stated supra note in sec_7623 was amended to clarify that an award could be made for information relating to the detection of a civil tax underpayment as well as detection of a criminal tax violation thus the irs has turned itself around the implication of the amendment is that before the irs denied whistleblower awards for reporting civil tax deficiencies on the basis that the statute authorized awards only for the reporting of criminal tax violations now respondent asserts that an award may be made only for the reporting of civil tax deficiencies enacted by the act of date pub_l_no sec_1402 stat pincite1 united_states tax_court reports fines available to the secretary thus making it impossible for him to use the fines to pay a whistleblower award respondent’s argument arises from a fundamental mis- interpretation of the plain language of the statute sec_7623 does not refer to or require the availability of funds to be used in making an award as we noted supra section iv b sec_7623 establishes the manner in which the secretary calculates the award to be made to a whistleblower who qualifies for the mandatory award pro- gram the statute explicitly instructs the secretary to pay the whistleblower who qualifies for the mandatory award program an award of to of the collected_proceeds we have already explained that collected_proceeds is a broadly defined term it encompasses the total amount brought in by the government see anderson v commis- sioner t c pincite on the other hand the discretionary award program of subsection a requires the secretary to pay the whistleblower award from the proceeds_of_amounts_collected by reason of the information provided by the whistleblower presumably to prevent the amount of the award from exceeding the amount of the proceeds collected but in doing so the statute explicitly makes all such proceeds collected available for use in making the award seemingly respondent desires the court to impose some but not all of the rules of the discretionary whistleblower award program of sec_7623 on the mandatory whistleblower award program of sec_7623 this we will not do the mandatory award program of subsection b is separate and distinct from the discretionary award program of subsection a we thus hold that criminal fines constitute collected pro- ceeds for purposes of an award under sec_7623 d civil forfeitures are collected_proceeds the taxpayer agreed to relinquish claims to approxi- mately dollar_figure million in moneys previously forfeited and forfeit approximately dollar_figure million representing gross fees it received from u s taxpayers see supra p these forfeit- respondent would have us impose the rule that awards must be paid from proceeds collected but not make all such proceeds available for such payment whistleblower 21276-13w v commissioner ures resulted from an administrative action with respect to the laundering of proceeds which in turn arose from a con- spiracy to violate sec_7201 tax_evasion and fraudulent false tax returns within the context of sec_7623 we are of the opinion that a forfeiture is similar to a criminal fine respondent argues that the amounts forfeited by the tax- payer are not collected_proceeds because they were not col- lected as a result of a violation of the tax laws under title_26 but as we held supra internal revenue laws are not lim- ited to laws codified in title_26 laundering proceeds gained from the filing of false returns and tax_evasion is a violation of internal revenue laws respondent asserts that forfeited moneys do not constitute collected_proceeds because they are required to be deposited into the department of the treasury forfeiture fund gov- erned by u s c sec_9703 this assertion is similar to that advanced by respondent with respect to the criminal fine we reject it respondent next argues that the discretionary whistle- blower awards program governed by sec_7623 prevents the inclusion of forfeited moneys as part of the collected pro- ceeds respondent bases this argument on the flush language of subsection a which provides that the secretary may make a discretionary whistleblower award only in cases where such expenses are not otherwise provided for by law and a separate awards program exists for civil forfeitures in u s c sec_9703 as we stated previously this argu- ment is flawed because sec_7623 relates to discre- tionary whistleblower awards whereas the type of award involved in these cases relates to a mandatory whistleblower award authorized by sec_7623 see whistleblower 22716-13w v commissioner t c pincite we thus hold that civil forfeitures constitute collected pro- ceeds for purposes of an award under sec_7623 v conclusion sec_7623 uses plain language the words and terms in question are commonly understood the term for amounts used to calculate the award is collected_proceeds see supra note united_states tax_court reports the term collected_proceeds means all proceeds collected by the government from the taxpayer the term is broad and sweeping it is not limited to amounts assessed and collected under title_26 to reflect the aforesaid and on the bases of respond- ent’s acknowledgment that petitioners are entitled to an award under sec_7623 for information brought to the secretary’s attention the parties’ agreement that the aforesaid award should be of the proceeds collected from the taxpayer the parties’ agreement that the taxpayer paid the government dollar_figure in tax restitution a criminal fine and civil forfeitures the parties’ agreement that the taxpayer’s dollar_figure restitution payment con- stitutes collected_proceeds for purposes of an award under sec_7623 and the holdings we herein make namely that the criminal fine of dollar_figure and the civil forfeitures of dollar_figure are collected_proceeds for purposes of an award under sec_7623 we conclude that petitioners are entitled to a dollar_figure dollar_figure award under sec_7623 appropriate decisions will be entered for petitioners f
